      Case 4:19-cr-00832 Document 44 Filed on 12/05/19 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

                                     HOUSTON DIVISION

UNITED STATES OF AMERICA                             '
                                                     '
       v.                                            '       CRIMINAL NO. H-19-CR-832
                                                     '
GERALD M. GOINES                                     '
STEVEN O. BRYANT                                     '
PATRICIA ANN GARCIA                                  '


       UNITED STATES’ UNOPPOSED MOTION TO CERTIFY CASE AS COMPLEX

       COMES NOW the United States of America, by and through the United States Attorney

for the Southern District of Texas and undersigned Assistant United States Attorney, and files this

Motion as follows:

       1. Pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(ii), the United States

files this motion to certify the above-referenced case as complex.

       2. On November 14, 2019, a federal grand jury sitting in Houston, Texas returned the

instant indictment against the defendants. Each defendant has been arrested on the charges he/she

faces in this indictment. This case is currently set for a pretrial conference at 10:00 a.m. on

January 3, 2020, and to begin jury selection and trial on January 13, 2020, at 9:00 a.m.

       3. The charges against the defendants are the result of a multi-agency investigation into

the deaths of Rhogena Nicholas and Dennis Tuttle on January 28, 2019, an investigation that

involves both federal and state authorities. The work to date has involved interviewing dozens

of witnesses and gathering large amounts of electronic and documentary information. This

investigation has involved information collected from multiple sources, including confidential
                                                1
      Case 4:19-cr-00832 Document 44 Filed on 12/05/19 in TXSD Page 2 of 5



human source reporting, reports from both civilian and law enforcement witnesses, search

warrants, physical surveillance, electronic monitoring and numerous documents obtained through

grand jury subpoenas and voluntary production, and information from the Houston Police

Department and the Harris County District Attorney’s Office. As a result, t he prosecution's

evidence is voluminous, and because the United States’ investigation remain ongoing, we expect

the information collected by the United States will continue to grow.

       4. Beyond just the voluminous discovery, and the amount of potential witnesses, the

above matter increases in complexity when taking into account the severity of the charges against

Defendant Gerald Goines which involve alleged violations of 18 U.S.C. § 242, violations of the

victims’ civil rights. Because death resulted as a result of his alleged violations, Goines faces life

in prison if convicted. Further, the grand jury charged him with obstruction related counts that

carry 20 year maximum sentences in prison.

       5. Title 18, United States Code, Section 3161(c)(1) (the “Act”) generally requires a

defendant’s trial to begin within 70 days of the indictment being made public or the defendant

being brought before a judicial officer of the court in which the indictment is pending, whichever

date occurs later. Should a criminal case be certified as complex pursuant to 18 U.S.C. '

3161(h)(7)(B)(ii), however, this 70-day requirement no longer applies.

       6. When designating cases as complex, courts have considered the nature of the case, the

number of defendants, and the volume of discovery and investigative materials. See e.g., United

States v. Edelkind, 525 F.3d 388, 397 (5th Cir. 2008) (noting that the district court had designated

a criminal child support case as complex due to voluminous documents, sealed documents, and

the logistical complications caused by Hurricane Katrina). Further, as the Fifth Circuit has


                                                  2
      Case 4:19-cr-00832 Document 44 Filed on 12/05/19 in TXSD Page 3 of 5



recognized, a designation based on the volume of discovery and complexity of the case, is

consistent with cases interpreting the Act. See e.g., United States v. Bieganowski, 313 F.3d 264,

282 (5th Cir. 2002) (upholding a continuance based on an “ends of justice” analysis after the

district court designated the case complex based on the high volume of discovery); United States

v. Eversole, 783 F. Supp. 2d 972, 975 n. 5 (S.D. Tex. 2011) (granting an “ends of justice”

continuance, based in part, on the amount of discovery involved).

       5. Based on the above reasons, among others, the United States anticipates that the case

is so unusual or complex, due, in part, to the nature of the prosecution and amount of discovery,

that it is unreasonable to expect adequate preparation for pretrial proceedings or for trial itself

within the time limits established by Title 18 U.S.C. ' 3161. We also respectfully request the

Court also schedule the parties for a status conference at 10:00 a.m. on March 6, 2020, at which

time and date all parties can discuss any potential issues regarding discovery, scheduling and any

other relevant matters to ensure this case moves forward as expeditiously as possible. We believe

after having this status conference and hearing the input from all parties, the Court will then be in

a better position to schedule more specific dates for pre-trial motions, motion responses, final

pretrial conference and jury selection for the defendant in this case.




                                                  3
      Case 4:19-cr-00832 Document 44 Filed on 12/05/19 in TXSD Page 4 of 5



       WHEREFORE, PREMISES CONSIDERED, the government respectfully requests that the

motion to certify this case as complex be granted.



                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney


                                       By: /s/Alamdar S. Hamdani
                                           ALAMDAR S. HAMDANI
                                           Assistant United States Attorney
                                           Texas Bar No. 24012771
                                           1000 Louisiana Street, Suite 2300
                                           Houston, Texas 77002
                                           Phone: 713-567-9305
                                           Fax: 713-718-3305


                                             /s/Arthur R. Jones
                                             Arthur R. Jones
                                             Assistant United States Attorney
                                             Southern District of Texas

                                             /s/Sharad Khandelwal
                                             Sharad Khandelwal
                                             Assistant United States Attorney
                                             Southern District of Texas


                                             ERIC S. DREIBAND
                                             Assistant Attorney General
                                             Civil Rights Division

                                             /s/Jared Fishman
                                             Jared Fishman
                                             Special Litigation Counsel
                                             Civil Rights Division




                                                4
      Case 4:19-cr-00832 Document 44 Filed on 12/05/19 in TXSD Page 5 of 5



                              CERTIFICATE OF CONFERENCE

       The undersigned Assistant United States Attorney has conferred with each of the attorneys

representing the defendants in this case regarding the substance of this motion and no party is

opposed to the Court granting this motion and certifying the case as complex.

                                             /s/ Alamdar S. Hamdani
                                             ALAMDAR S. HAMDANI
                                             Assistant United States Attorney



                                 CERTIFICATE OF SERVICE

       On December 5, 2019, the United States provided a copy of this motion to the attorney for

the defendant via electronic case filing (ECF).


                                             By:      /s/ Alamdar S. Hamdani
                                                      ALAMDAR S. HAMDANI
                                                      Assistant United States Attorney




                                                  5
